Title: Thomas Jefferson to Robert Patterson, 1 January 1817
From: Jefferson, Thomas
To: Patterson, Robert


          
            Dear Sir
            Monticello Jan. 1. 17.
          
          Your favor of Dec. 13. came to hand but two days ago. nothing could be so desirable to me as to have settled in the neighboring village of Charlottesville such a family of artists as is described in mr Hassler’s letter to you. yet I dare not advise it; because I do not believe they could find employment there. it would be a good stand for a single workman, a real proficient in the watchmaking
			 business. it would consist in selling & repairing watches & clocks. I had therefore wished to get a young man, just out of his apprenticeship and not as yet fixed in position, and if he
			 added
			 the silversmith’s business or brought a par an associate of that kind it would greatly enlarge the field of his business.
          Altho it is long since I have visited Richmond, yet from where I am I believe it to be the best place in the US. for mr Montaudon to take his stand. it is large, growing, commercial and rich, & there is not at present a Watchmaker of the least eminence; not one with whom we trust a fine watch with any confidence.
			 yet it is the only place to which all the upper country can send their watches. there would be full employment there for mr Montaudon’s whole establishment, as I believe; but he would of course examine the place for himself before he would venture on a removal. until we can get such an artist in Charlottesville I could recommend to him the business of this quarter. Accept, dear Sir, the assurance of my constant friendship and respect.
          
            Th: Jefferson
          
        